Citation Nr: 1436413	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for a heart disorder, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for an acquired psychiatric disorder, to include PTSD; hypertension; and for a heart disorder.  During the pendency of his appeal, the Veteran relocated to the St. Petersburg, Florida, area.  Thus, jurisdiction of his claims file was transferred to the St. Petersburg RO. 

In July 2010, the Veteran and his significant other testified before the undersigned Veterans Law Judge via video-conference.  A copy of the hearing transcript is of record and has been reviewed. 

In October 2010, the Board remanded the Veteran's claims for additional development.  While on remand, in a December 2011 rating decision, the agency of original jurisdiction (AOJ) granted service connection for the Veteran's acquired psychiatric disorder, diagnosed as chronic PTSD, that had been related to his military service.  He was notified that such was a full grant of the benefit sought on appeal and, therefore, the issue was considered resolved in full.  Therefore, this issue is no longer before the Board; however, the remaining service connection issues now return for further appellate review.

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files. A review of the documents in Virtual VA  reveals that, with the exception of VA treatment records dated through November 2011, which were considered in the March 2012 supplemental statement of the case, and the Veteran's representative's July 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is remanded to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Following the Board's October 2010 remand, the AOJ afforded the Veteran a VA examination in January 2012 to determine the nature and etiology of the Veteran's hypertension and heart disorder, to include whether they were caused or aggravated by his service-connected PTSD. 

With respect to direct service connection, the examiner concluded that it was less likely as not that the Veteran's hypertension and heart disorder were incurred in or caused by his military service because "[service treatment records] are silent for [hypertension] and [coronary artery disease].  There is no medical documentation of either until 2002."  The Board finds this conclusion to be insufficient because it is based on an inaccurate factual premise, see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis), and because it lacks a clearly stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran's medical records show that he was first diagnosed with hypertension in May 1989, not 2002, and that he was diagnosed with coronary artery disease in December 2001.  See December 19, 1989 Discharge Summary, Sarasota Palms Hospital (noting hypertension since May 1989); March 6, 1990 Discharge Summary, Sarasota Palms Hospital (noting essential hypertension); August 24, 1990 Letter of Dr. W. F. Pettit.  Furthermore, the mere fact that documentation of any medical disorder may not have occurred until a certain time does not, in itself, clearly explain why no medical nexus exists.

With respect to secondary service connection, the examiner opined that it is less likely as not that the Veteran's hypertension and coronary artery disease are proximately due to or the result of his service-connected PTSD, stating that the "medical literature does not support a casual [SIC] relationship between PTSD and [hypertension] and [coronary artery disease].  He [has] several other risk factors for both."  The Board also finds this opinion insufficient it lacks an adequately detailed explanation for its conclusion, as it provides no information or details concerning the medical research referenced or the Veteran's risk factors.  Additionally, the examiner did not address the issue of aggravation, as requested - namely, whether the Veteran's hypertension and heart condition were aggravated by his PTSD.

Therefore, the Board finds that an addendum opinion that adequately addresses the questions discussed above should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the Veteran's January 2012 VA examination for his hypertension and heart disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the January 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.



(A) Hypertension

(i) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is related to his military service?  In offering such opinion, the examiner should consider medical records showing that the Veteran's hypertension may have begun in May or July 1989.  See December 19, 1989 Discharge Summary, Sarasota Palms Hospital (noting hypertension since May 1989); March 6, 1990 Discharge Summary, Sarasota Palms Hospital (noting essential hypertension); August 24, 1990 Letter of Dr. W. F. Pettit.

(ii) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is caused OR aggravated by the Veteran's service-connected PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  In offering such opinion, the examiner should consider a medical record indicating that the Veteran's hypertension may have been secondary to anxiety and frustration.  See October 17, 1989 History and Physical, Sarasota Palms Hospital (noting hypertension since May 1989 - acute onset and secondary to anxiety and frustration related to industrial accident).




(B) Heart Disorder

(i) For each currently diagnosed heart disorder, which was noted to be coronary artery disease with prior myocardial infarctions at the January 2012 VA examination, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to the Veteran's military service?

(ii) For each currently diagnosed heart disorder, which was noted to be coronary artery disease with prior myocardial infarctions at the January 2012 VA examination, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability is caused OR aggravated by the Veteran's service-connected PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

In offering opinions to the above questions, the examiner should consider the full evidence of record, to include the service treatment records, post-service medical records, and the Veteran's lay statements and testimony at the July 2010 hearing.  All opinions expressed should be accompanied by an appropriately detailed supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



